Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II in the reply filed on 5/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/2022.
Claim Objections
Claims 5-9 are objected to because of the following informalities: the presented chemical structures are of insufficient resolution. The heteroatoms and variables (e.g. “m”, “n”, “p”) are difficult to read.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: Claim 5 recites “herein units in formula (VI) and units in formula (VII) were arranged…”. Use of the present tense (i.e. “are arranged”) instead of the past tense should be used.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The variables “b”, “c”, “d”, “e”, “f”, “h”, and “i” are undefined within claim 5. Therefore, the intended scope of the claim is unclear. 
Claim 6 refers to an “equivalent quantity” N1, N2, and N3. It is unclear what structure or moiety is being referred to in each case. For instance, in the case of N2, an “equivalent quantity” of styrene-maleic anhydride polymer can refer to the amount of polymer, the amount of styrene rings, or the amount of anhydride functionalities. Also, it is unclear whether the “equivalent quantities” are molar or weight quantities. For these reasons, the scope of claim 6 is unclear. 
As claims 7-9 depend from claim 6, they are rejected for the same issue discussed above. 
 The variables “b”, “c”, “d”, “e”, “f”, “h”, and “i” are undefined within claim 7. Therefore, the intended scope of the claim is unclear. 
The variable R5 is not defined within claim 7. Therefore, the intended scope of the claim is unclear. 
Claim 8 refers to an “equivalent ratio” of styrene-maleic anhydride polymer to amine compound. It is unclear what structure or moiety “equivalents” is referring to. For instance, an “equivalent” of styrene-maleic anhydride polymer can refer to the amount of polymer, the amount of styrene rings, or the amount of anhydride functionalities. It is also unclear whether the recited ratio is a molar or weight ratio. For these reasons, the scope of claim 6 is unclear.
Claim 9 refers to an equivalent ratio between amine compound and multiple amine compound. It is unclear what structure or moiety “equivalents” is referring to. For instance, the equivalent for the multiple amine compound can be referring to the quantity of actual molecules or the quantity of amine functionalities. It is also unclear whether the recited ratio is a molar or weight ratio. For these reasons, the scope of claim 6 is unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo (Polymer, 2008, 49, 1792-1799).
Regarding Claim 5, Kuo teaches crosslinked proton-conducting polymers (Abstract) formed by the reaction (Scheme 1):
    PNG
    media_image1.png
    598
    846
    media_image1.png
    Greyscale

The above product is equivalent to Formula (VII). In Table 1, polymer “CPM-0.3” is described derived from a molar ratio of AESA-Na:PEGDA ratio of 0.6 and 100% imidization rate, thus suggesting the degrees of polymerization above with x = 0.375. The degrees of polymerization taught are equivalent to roughly m:n = 3:0.375 = 88.9:11.1, n:o’ = 0.6:1 = 4.2:7, m:n’ = 3:0.375 = 88.9:11.1, and n’:o’’ = 0.6:1 = 4.2:7. Kuo teaches poly(styrene-co-maleic anhydride) is used (Materials) and refers to no special polymer architecture. Therefore, one of ordinary skill would infer the polymers created by Kuo are of random fashion. 
Regarding Claim 6, Kuo teaches crosslinked proton-conducting polymers (Abstract) formed by the reaction (Scheme 1):
    PNG
    media_image1.png
    598
    846
    media_image1.png
    Greyscale

The above scheme illustrates polymers formed from styrene-maleic anhydride polymers, compounds having NH2-R2-R+ structure (AESA-Na), and a polyether having multiple amino terminal groups (PEGDA). Only a fraction of anhydride is reacted with AESA-Na and thus, N1 would be less than the equivalent quantity of anhydrides N2 within the styrene-maleic anhydride polymer. The above figure teaches “(1-x)/2” equivalents is used to complete crosslinking, which is equivalent to (N2-N1)/2. 
Regarding Claim 7, the styrene-maleic anhydride polymer used has a styrene:anhydride residue ratio of 3:1 where a=0, equivalent to a m:x ratio of 75:25. The crosslinker is R3(NH2)2 where R3 is consistent with the second structure listed for R3. 
Regarding Claim 9, In Table 1, polymer “CPM-0.3” is described derived from a molar ratio of AESA-Na:PEGDA ratio of 0.6 and 100% imidization rate, equivalent to a ratio of 4.2:7.  
Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo-2 (TW201136953A) as evidenced by Huntsman (Jeffamine Polyetheramines). As the cited TW publication is in a non-English language, a machine-translated version of the publication will be cited to.
Regarding Claim 6, Kuo-2 describes styrene-maleimide polymers created by reacting a 1:1 styrene-maleic anhydride copolymer with 1.43 g sodium 2-aminoethanesulfonate (SAES) and 2.47 g Jeffamine XTJ-502 diamine (¶ 136). Given the known molecular weight of sodium 2-aminoethanesulfonate (163.1 g/mol), the amount of SAES is 8.8 mmol. As evidenced by Huntsman, XT J-502 is of the structure:
    PNG
    media_image2.png
    135
    579
    media_image2.png
    Greyscale
and has a molecular weight of roughly 2,000 and thus, the molar quantity of diamine is roughly 1.2 mmol. Therefore, the polymer of Kuo-2 is seen to be a crosslinked polymer derived from styrene-maleic anhydride polymer, compound with R2=ethylene, A=SO3, and R=Na, and compound having multiple amino terminal groups. Since only a fraction of anhydride is reacted with sulfonate compound, N1 is intrinsically less than N2. Since Kuo-2 indicates the polymers are maleimide polymers without residual anhydride functionalities (Pages 3-4), N3 is intrinsically greater than or equal to (N2-N1)/2. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (Polymer, 2008, 49, 1792-1799) in view of Kuo-2 (TW201136953A). As the cited TW publication is in a non-English language, a machine-translated version of the publication will be cited to.
Kuo teaches crosslinked proton-conducting polymers (Abstract) formed by the reaction (Scheme 1):
    PNG
    media_image1.png
    598
    846
    media_image1.png
    Greyscale

The above scheme illustrates polymers formed from styrene-maleic anhydride polymers, compounds having NH2-R2-R+ structure (AESA-Na), and a polyether having multiple amino terminal groups (PEGDA). Only a fraction of anhydride is reacted with AESA-Na and thus, N1 would be less than the equivalent quantity of anhydrides N2 within the styrene-maleic anhydride polymer. The above figure teaches “(1-x)/2” equivalents is used to complete crosslinking, which is equivalent to (N2-N1)/2.
Regarding Claim 8, in Table 1, polymer “CPM-0.3” is described derived from a molar ratio of AESA-Na:PEGDA ratio of 0.6 and 100% imidization rate, thus suggesting the degrees of polymerization above with x = 0.375. Thus, the equivalent ratio of styrene-maleic anhydride polymer to salt compound is roughly 1:0.375. Therefore, the polymer of Kuo differs from the subject matter claimed in that the amount of AESA-Na:PEGDA ratio is too large. Kuo-2 is also directed toward styrene-maleimide polymers derived from amine salts and crosslinkers (Pages 3-4; Examples). Kuo-2 teaches the usage amount of amine salt and diamine can be varied in order to achieve desirable ion exchange and mechanical properties (¶ 136). Thus, Kuo-2 express teaches the amine salt:crosslinker ratio is a result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(II). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal salt:crosslinker ratios within the scope of the present claims so as to produce desirable ion exchange and mechanical properties. 
Claim(s) 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo-2 (TW201136953A) as evidenced by Huntsman (Jeffamine Polyetheramines). As the cited TW publication is in a non-English language, a machine-translated version of the publication will be cited to.
Regarding Claim 5, Kuo-2 describes styrene-maleimide polymers created by reacting a 1:1 styrene-maleic anhydride copolymer with 1.43 g sodium 2-aminoethanesulfonate (SAES) and 2.47 g Jeffamine XTJ-502 diamine (¶ 136). Given the known molecular weight of sodium 2-aminoethanesulfonate (163.1 g/mol), the amount of SAES is 8.8 mmol. As evidenced by Huntsman, XT J-502 is of the structure:
    PNG
    media_image2.png
    135
    579
    media_image2.png
    Greyscale
and has a molecular weight of roughly 2,000 and thus, the molar quantity of diamine is roughly 1.2 mmol. Therefore, the polymer of Kuo-2 is seen to be a crosslinked polymer derived from styrene-maleic anhydride polymer, compound with a=0, R2=ethylene, A=SO3, R=Na, R3 = second formula listed, m=1, n=n’=0.88, and o’=o’’=0.12. The polymer is seen to exhibit m:n = m:n’ = 0.53:1 and n:o’ = n’:o’’ = 7.3:1. Accordingly, the polymer of Kuo-2 differs from the subject matter claimed in that the amount of SAES:diamine ratio is too large. Kuo-2 teaches the usage amount of amine salt and diamine can be varied in order to achieve desirable ion exchange and mechanical properties (¶ 136). Thus, Kuo-2 express teaches the amine salt:crosslinker ratio is a result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(II). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal salt:crosslinker ratios within the scope of the present claims so as to produce desirable ion exchange and mechanical properties.
Regarding Claim 7, Kuo-2 describes styrene-maleimide polymers created by reacting a 1:1 styrene-maleic anhydride copolymer with 1.43 g sodium 2-aminoethanesulfonate (SAES) and 2.47 g Jeffamine XTJ-502 diamine (¶ 136). Given the known molecular weight of sodium 2-aminoethanesulfonate (163.1 g/mol), the amount of SAES is 8.8 mmol. As evidenced by Huntsman, XT J-502 is of the structure:
    PNG
    media_image2.png
    135
    579
    media_image2.png
    Greyscale
and has a molecular weight of roughly 2,000 and thus, the molar quantity of diamine is roughly 1.2 mmol. Therefore, the polymer of Kuo-2 is seen to be a crosslinked polymer derived from styrene-maleic anhydride polymer, compound with R2=ethylene, A=SO3, and R=Na, and compound having multiple amino terminal groups. Since only a fraction of anhydride is reacted with sulfonate compound, N1 is intrinsically less than N2. Since Kuo-2 indicates the polymers are maleimide polymers without residual anhydride functionalities (Pages 3-4), N3 is intrinsically greater than or equal to (N2-N1)/2.
The polymer of Kuo-2 differs from the subject matter claimed in that the styrene:maleic anhydride ratio is outside the range claimed. Kuo-2 teaches when copolymers are used, the degree of polymerization associated with maleimide (derived from anhydride) can range from 1-10,000 and the degree of polymerization associated with co-monomer can range from 1-10,000 (¶ 62-64). Therefore, Kuo-2 infers monomer ratios that overlap the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kuo-2 suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kuo-2. See MPEP 2123.
Regarding Claims 8 and 9, Kuo-2 describes styrene-maleimide polymers created by reacting a 1:1 styrene-maleic anhydride copolymer with 1.43 g sodium 2-aminoethanesulfonate (SAES) and 2.47 g Jeffamine XTJ-502 diamine (¶ 136). Given the known molecular weight of sodium 2-aminoethanesulfonate (163.1 g/mol), the amount of SAES is 8.8 mmol. As evidenced by Huntsman, XT J-502 is of the structure:
    PNG
    media_image2.png
    135
    579
    media_image2.png
    Greyscale
and has a molecular weight of roughly 2,000 and thus, the molar quantity of diamine is roughly 1.2 mmol. Therefore, the polymer of Kuo-2 is seen to be a crosslinked polymer derived from styrene-maleic anhydride polymer, compound with R2=ethylene, A=SO3, and R=Na, and compound having multiple amino terminal groups. Since only a fraction of anhydride is reacted with sulfonate compound, N1 is intrinsically less than N2. Since Kuo-2 indicates the polymers are maleimide polymers without residual anhydride functionalities (Pages 3-4), N3 is intrinsically greater than or equal to (N2-N1)/2. The polymer of Kuo-2 is seen to be a crosslinked polymer exhibiting a styrene/anhydride copolymer : salt compound equivalent ratio of roughly 1:0.88 and a salt compound : diamine ratio of 7.3:1. Accordingly, the polymer of Kuo-2 differs from the subject matter claimed in that the amount of SAES:diamine ratio is too large. Kuo-2 teaches the usage amount of amine salt and diamine can be varied in order to achieve desirable ion exchange and mechanical properties (¶ 136). Thus, Kuo-2 express teaches the amine salt:crosslinker ratio is a result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(II). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal salt:crosslinker ratios within the scope of the present claims so as to produce desirable ion exchange and mechanical properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764